Citation Nr: 1805563	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  16-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

Finally, with regard to the characterization of the claim for an acquired psychiatric disorder, the Board notes that the agency of original jurisdiction characterized the claim as entitlement to service connection for posttraumatic stress disorder (PTSD) and anxiety disorder.  However, in light of the medical evidence of record, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder so as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A motion to advance this appeal on the Board's docket has been raised.  By this decision, the undersigned is granting the motion and advancing the appeal on the docket.  38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran has current diagnoses of PTSD, major depressive disorder, and anxiety disorder, not otherwise specified (NOS), and the competent medical evidence of record relates those diagnoses to his military service, including his verified personal assault.




CONCLUSION OF LAW

The criteria for service connection for PTSD, major depressive disorder, and anxiety disorder, NOS, are met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the general requirements for service connection, establishing service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  The Board notes that the DSM-5 recently replaced the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until September 2016, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C. 1154(b) (2014).

Credible supporting evidence is not required if the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5) , provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  He has identified two service-related stressors including being assaulted by three other Marines while in the shower, and being fearful for his life during an evacuation of the United States Embassy in Cyprus after a helicopter was shot down.  See December 2010 VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.

Pertinent evidence of record includes the Veteran's service records, VA treatment records, multiple private opinions, a June 2012 VA examination, and his lay statements.  

Review of the Veteran's service treatment records confirm that he was assaulted in February 1974.  The treatment record noted that he sustained cuts and scratches to his neck and scratches on his right elbow, and he experienced pain his in right hand.

In support of his claim, the Veteran submitted a March 2012 private opinion from W.B., a licensed professional clinical counselor.  W.B. noted that he had treated the Veteran since May 2007.  At that time, he reported familial problems and problems at work following a 2003 incident.  W.B. noted that he experienced flashbacks related to the 2003 incident, as well as flashbacks related to his military service.  However, at that time, the Veteran declined to go into further detail.  He was initially diagnosed with adjustment disorder with mixed features, generalized anxiety rule out acute stress, PTSD, and dysthymia.  W.B. then noted his subsequent treatment history, and a subsequent assault in 2011 at work.  W.B. noted that the Veteran then provided additional detail concerning his in-service and post-service stressors, including being a victim of assault by three fellow Marines and the events in Cyprus.  W.B. diagnosed the Veteran with PTSD.

In June 2012, the Veteran underwent a VA examination.  At that time, the examiner concluded that his symptomatology did not meet the criteria for PTSD under the DSM-IV; however, the was diagnosed with anxiety disorder, NOS.  The examiner discussed the Veteran's pertinent history, including his reported in-service stressors, as well as his subsequent assaults while working as a corrections officer.  With regard to the in-service stressors, the examiner found that neither was adequate to support a diagnosis of PTSD.  With regard to the diagnosis for anxiety disorder, NOS, the examiner opined that such were more likely than not related to his post-service assaults while working at a federal prison.

In July 2012, the AOJ received a response from the National Archives and Records Administration (NARA) that confirmed that the ship that the Veteran was on participated in contingency operations during the Cyprus incident in July and August 1974, including the evacuation of U.S. citizens and third party country nationals from Cyprus and Crete, as well as a special evacuation mission.

In an October 2012 letter, Dr. D.D. noted that he had treated the Veteran since August 1992, and that he was aware of the Veteran's pertinent medical history and his military experiences.  Dr. D.D. opined that he likely suffered from PTSD when he was discharged due to multiple isolated traumatic episodes during service.  Dr. D.D. noted that subsequent stressors, including his post-service assaults at work, resulted in multiple exacerbations of his core diagnosis of PTSD.

In a letter received in October 2012, W.B. opined that, given the time he has spent with the Veteran, the violence he experienced both on the Island of Cyprus and on his ship triggered a cascade of symptoms with which he still struggled.  The post-service assaults exacerbated his symptoms, but did not create them.

In an October 2015 letter, Dr. E.B. confirmed that the Veteran's current DSM diagnosis was PTSD, although no further discussion was provided as to the etiology of that diagnosis.

In October 2017, Dr. P.G. completed a Disability Benefits Questionnaire (DBQ).  The Veteran was diagnosed with PTSD with dissociative symptoms and persistent depressive disorder with anxious distress under the DSM-5.  Dr. P.G. noted that his claims folder had been reviewed, and concluded that the Veteran PTSD was related to his experiences during the Cyprus, as while as his in-service personal assault.

An October 2017 VA treatment record noted the Veteran's pertinent medical history, including his reported in-service personal assault.  After a full examination, the Veteran was diagnosed with PTSD and major depressive disorder under the DSM-5.  The VA psychologist opined that the Veteran's PTSD symptoms appeared to be related to his in-service personal assault, and that his major depressive disorder was secondary to his PTSD.

Based upon the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD, major depressive disorder, and anxiety disorder, NOS, is warranted.

Initially, as discussed above, the Veteran's VA treatment records, private treatment records, and June 2012 VA examination indicate current diagnoses of PTSD, major depressive disorder, and anxiety disorder, NOS.  Significantly, as reflected in the October 2017 VA treatment record, the diagnoses of PTSD, major depressive disorder were rendered in accordance with the DSM-5.  Similarly, the October 2017 DBQ noted that the diagnosis of persistent depressive disorder with anxious distress was also rendered in accordance with the DSM-5.  Therefore, the first element of service connection is met.

Moreover, as noted above, the February 1974 treatment record confirms his in-service personal assault, and the response from the NARA confirms the circumstances surrounding the July and August 1974 Cyprus incident, and his reported stressor is consistent with the circumstances of his service.  38 U.S.C. § 1154 (2014).  

Finally, turning to the question of whether the Veteran's PTSD, major depressive disorder, and anxiety disorder, NOS, the Board finds that private opinions from W.B., Dr. D.D., and Dr. P.G., and the October 2017 VA treatment record, when taken together, provide competent and probative evidence in support of his claim.  It is clear that these opinions were based upon a complete review of the pertinent evidence of record, including his pre-service, service, and post-service medical history, as well as his lay statements concerning his in-service experiences.  Moreover, the opinions contained adequate rationale for the conclusion that he suffers from PTSD, major depressive disorder, and anxiety disorder, NOS, and that those diagnoses are related to his verified in-service stressors, including being assaulted by fellow Marines.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board assigns great probative value to these opinions.

After resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that his PTSD, major depressive disorder, and anxiety disorder, NOS are related to his military service.  Consequently, service connection is warranted.


ORDER

Service connection for PTSD, major depressive disorder, and anxiety disorder, NOS is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


